Eonorable'R. J. Thornton         Opinion No.   ~~-603
Hale County Attorney
Third Floor, Courthouse          Re: Status of Hale County under the
Plainview, Texas   79072         Indigent Health Care and Treatment
                                 Act, article 4438f. V.T.C.S.

Dear Mr. Thornton:

     You ask the following question involving an interpretation of the
statutory language in the Indigent Realth Care and Treatment Act:

            1. Is Hale County a county without a public
         hospital or a county under a hospital authority?

             2.  If Aale county is un+er a hospital
          authority, would section   10.02(c)  or  section
          10.02(d) provide the proper income and resources
          eligibility standards?

     The Bale County Eospltal Authority was created under the County
Hospital Authority Act, which is codified as article 4494r. V.T.C.S.
The governing body of a hospital authority created under that act is
authorized to lease to a corporation, among other entities, w
hospital or part of a hospital owned by the hospital authority to be
operated as a hospital by the lessee under terns and conditions that
are satisfactory to the governing body,and the lessee. -See V.T.C.S.
art. 4437e-1, §ll, 2; art. 4494r, 955, 14.

     The Bale County Bospital Authority leased Central Plains Regional
Bospital to a corporation in February, 1984, for a term of 25 years.
A copy of the lease agreement furnished to us contains traditional
elements of a lease and makes It clear that the hospital authority
remains the owner of the hospital and the corporation is a lessee of
the hospital. The lease specifies a rental fee and provides that,
unless there is further agreement, possession of the hospital reverts
to the hospital authority at the end of the 25 year term. It contains
provisions for early termination of the agreement by the hospital
authority under certain circumstances. Title to capital additions
vests in the hospital authority, which retains the power to disapprove
construction of certain capital additions. The hospital authority has
access to the property at all reasonable times for purposes of
inspection of the property. In the event the hospital authority
desires to sell any of its interest in the property or the agreement,



                            p. 2694
Honorable R. J. Thornton - Page 2   (JM-603)




the lessee has the first option to purchase It. In summary, it
appears that the agreement confers a leasehold interest and the right
to operate the hospital to the corporation with the hospital authority
remaining the owner and lessor of the hospital.

     Under the state certificate of need program which expired in
1985, expansion or modification of a health facility or its services
required a certificate of need granted by the Texas Bealth Facilities
CoImaission. See V.T.C.S. art. 4418h. 93.01, 53.03-3.15 (expired). We
are advised that a certificate of need for the hospital In question
was transferred to the corporation which agreed to operate the
hospital as the lessee. In our opinion, the transfer of the certifi-
cate of need does not alter ownership of the facility. Under the
lease agreement, the corporation assumed responsibility for expansion
or modification of the hospital in its capacity as lessee. As lessor
of the facility, the hospital authority retained ownership of the
hospital while transferring authority for capital improvements and
expansions to the corporation.

     In answer to your first question, we conclude that, under the
express provisions of the Indigent Health. Care and Treatment Act,
article 4438f. V,T.C.S.. Hale County is not a county without a public
hospital and is instead a county. with a public hospital owned by a
hospital authority and leased by it to a corporation that operates the
hospital. Section 1.02(10) of the act defines a public hospital as "a
hospital owned, operated. or leased by a governsiental.entity."
(Emphasis added). According to section 1.02(6). a governmental entity
"includes a county,'city, town, hospital authority, or other political
subdivision of the state, but does not include a hospital district."

     The dominant consideration in construing a statute is the legis-
lative intent. Minton v. Frank. 545 S.W.2d 442. 445 (Tex. 1976). The
words of the statute are the best evidence of legislative intent and,
where a statute is plain and unambiguous, it will be enforced
according to its words. Anderson v. Penix, 161 S.W.2d 455, 459 (Tex.
1942); Sabine Pilots Association v. Lykes Brothers Steamship, Inc.,
346 S.W.2d 166, 169 (Tex. Civ. App. - Austin 1961. no writ). In our
opinion. the language in section 1.02(6) and section 1.02(10) is clear
and unambiguous. Consequently, we conclude that Title 3 of the
Indigent Health Care and Treatment Act, which relates to an area
served by a public hospital, applies to health care services and
assistance for persons who reside in Bale County. Each governmental
entity that owns, operates, or leases a public hospital shall provide
sufficient funding to the hospital to provide the health care
assistance required by the act. Since the public hospital is owned
and leased by a hospital authority, the governmental entity that
created or authorized the creation of the authority shall provide
sufficient funding to the public hospital or hospital authority to
provide the health care assistance required by the Indigent Eealth
Care Act. -See V.T.C.S. art. 4438f. 510.02(a), 512.03.




                            p. 2695
Honorable R. J. Thornton - Page 3   (JM-603)




     Your second question relates to the standards for determining
eligibility for health care assistance under Title 3 of the act.
Under the facts which are presented to us, it appears that the
standard that the hospital used to meet a Hill-Burton obligation
should be adopted by the hospital to determine eligibility under
Title 3.

     Section 10.02 of the Indigent Bealth Care Act provides, in part:

             (b) A person is eligible for assistance under
          this title if the person resides within the area
          that a public hospital has a legal obligation to
          serve and:

             (1) meets the basic income and resources
          requirements established by the department under
          Section 1.06 of this Act and in effect at the time
          the assistance is requested; or

             (7-I meets a less restrictive income and
          resources standard adopted by the public hospital
          serving the area in which the person resides.

             (c) If a public hospital used an incoaie and
          resources standard during the operating year that
          ended before January 1, 1985, that was less
          restrictive than the income and resources require-
          ments established by the department under Section
          1.06 of this Act, the public hospital shall adopt
          that standard to determine eligibility under this
          title.

             (d) If a public hospital did not use an income
          and resources standard during the operating year
          that ended before January 1, 1985, but had a Eill-
          Burton obligation during part of that year, the
          hospital shall adopt the standard the hospital
          used to meet the Hill-Burton obligation to deter-
          mine eligibility under this title.

V.T.C.S. art. 4438f, 510.02(b)-(d). Section 1.06 directs the Texas
Department of Human Services to establish standards for use in
determining eligibility under the act.

     Basically, the legislature has provided that under Title 3 a
person is eligible for assistance who meets the income and resources
requirements established by the Department of Buman Services or a less
restrictive standard adopted by a public hospital. V.T.C.S. art.
4438f. 510.02(b). Under subsection (f), of section 10.02 a public
hospital may adopt a less restrictive standard at any time and under
subsection (c), a public hospital that used a less restrictive


                            p. 2696
Honorable R. J. Thornton - Page 4      (JM-603)




standard during the operating year that ended before January 1, 1985
must adopt that less restrictive standard for the purpose of
determining eligibility. In addition, a public hospital that had a
Hill-Burton obligation during part of the operating year that ended
before January 1. 1985. and did not use an Income and resources
standard during that year, is required to adopt the standard the
hospital used to meet its Hill-Burton obligation. -
                                                  See subset. (d).

     You advise us that your hospital’s Eill-Burton obligation was not
paid off until sometime in February 1984. Hence, it appears that the
hospital had a Eill-Burton obligation during at least part of the year
ending before January 1, 1985. Whether the hospital used an income
and resources standard during the operating year that ended before
January 1. 1985 is a factual determination that this agency is not
equipped to make in the opinion process. Assuming, however, that the
hospital did not use such a standard during that period, section
10.02(d) of article 4438f specifies the use of the standards used to
meet the Hill-Burton obligation for determining eligibility under the
Indigent Eealth Care Act. If section 10.02(d) is not applicable to
your hospital under the facts, we conclude that it is a public
hospital which must adopt income and resources standards that are not
more restrictfve than the standards established by the Department of
Buman Services and not more restrictive than standards that the public
hospital used during the year ending before January 1, 1985.

                             SUMMARY

            Under the provisions of the Indigent Eealth
         Care and Treatment Act, article 4438f. V.T.C.S.,
         Hale County is a county with a public hospital
         owned by a hospital authority and leased by it to
         a corporation which operates the hospital.       A
         public hospital that had a Bill-Burton obligation
         during part of the operating year that ended
         before January 1, 1985, and did not use an income
         and resources eligibility standard for health care
         assistance during that year, is required by
         article 4438f. section 10.02(d) to adopt the
         standard used by the hospital to meet its Hill-
         Burton obligation.




                                         Attorney General of Texas

JACK HIGETOWBR
First Assistant Attorney General



                             p. 2697
Honorable R. J. Thornton - Page 5       (JM-603)




MARY KRLLER
Executive Assistant Attbrney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General




                              p. 2698